This is the second appeal in this cause, the former review by the Court of Appeals being reported in 16 Ala. App. 583,80 So. 157. The reversal was then predicated on a construction of Code, § 5360, that this court, in Jones v. Hines, 205 Ala. 145,87 So. 531, 532, found, belatedly, was erroneous.
The action, instituted by appellee against appellant, is based on an assignment of or order for $5.50, wages the appellant was due one Sadler, its employee, for work done within a stipulated period. It is manifest from the record that the findings, conclusions, and judgment of the trial court were justified by the evidence and inferences therefrom. The appellant offered no evidence. It will serve no useful purpose to comment upon or to reproduce the evidence further than to observe that the facts and circumstances descriptive of the occasion upon which the assignment or order was presented *Page 611 
by Blackwell at the office of the appellant show with requisite certainty that the person receiving the assignment or order so presented was at the time a representative of the appellant and then engaged in the service of the appellant. Evidence of his acts in receiving the paper, in turning to books in the office with the view to ascertaining the state of Sadler's account, in saying, "It's here," and in retaining the paper — this in keeping with the practice, properly admissible, on like previous occasion — was, under the quite plain indicia of authority and relation shown by the testimony, admissible as of the res gestæ of the event, the presentation of the order or assignment upon which the action is based. The admission of evidence of these matters did not at all offend the familiar rule forbidding proof of agency by mere declarations of the asserted agent. Evidence of the acts or declarations of an asserted agent is admissible where, as here, there is other testimony tending to show the fact of agency. Robinson v. Greene, 148 Ala. 434, 440, 43 So. 797, and Salvo v. Wilson,189 Ala. 446, 449, 66 So. 613, among others. And declarations under such circumstances are not within the category of self-serving declarations held, on proper occasion, to be inadmissible.
There is no error in the record. The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
                              On Rehearing.